 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BINH CUONG TRAN,                                  No. 1:19-cv-00148-DAD-SAB (PC)
12                        Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    S. SMITH, et al.,
                                                        (Doc. No. 12)
15                        Defendants.
16

17          Plaintiff Binh Cuong Tran is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 29, 2019, the assigned magistrate judge screened plaintiff’s complaint and found

21   that it stated a cognizable claim against defendants Munsel and Jericoff for deliberate indifference

22   in violation of the Eighth Amendment, but failed to state any other cognizable claims against any

23   other defendants. (Doc. No. 10.) Plaintiff was ordered to either file a first amended complaint or

24   notify the court of his willingness to proceed only on the cognizable claim. (Id. at 8–9.) On

25   August 7, 2019, plaintiff notified the court of his willingness to proceed only on the cognizable

26   claim identified by the court. (Doc. No. 11.)

27          Consequently, on August 9, 2019, the assigned magistrate judge issued findings and

28   recommendations that this action proceed on plaintiff’s complaint against defendants Munsel and
                                                       1
 1   Jericoff for deliberate indifference in violation of the Eighth Amendment, and that all other

 2   claims and defendants be dismissed. (Doc. No. 12.) The findings and recommendations were

 3   served on plaintiff and contained notice that any objections thereto were to be filed within

 4   fourteen (14) days after service. (Id. at 5.) More than fourteen days have passed since the

 5   findings and recommendations were served, and no objections have been filed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 8   court finds the findings and recommendations to be supported by the record and proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on August 9, 2019 (Doc. No. 12) are

11                  adopted in full;

12          2.      This action shall proceed on plaintiff’s complaint, filed February 4, 2019 (Doc.

13                  No. 1), against defendants Munsel and Jericoff for deliberate indifference in

14                  violation of the Eighth Amendment;

15          3.      All other claims and defendants are dismissed, with prejudice, based on plaintiff’s

16                  failure to state claims upon which relief may be granted; and

17          4.      This action is referred back to the assigned magistrate judge for further

18                  proceedings consistent with this order.

19   IT IS SO ORDERED.
20
        Dated:     December 5, 2019
21                                                     UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       2
